                                                 WARRANT FOR ARREST
                                                              DISTRICT
    fflnitel) ~tate% 11\i%trict Ql::ourt                                 WESTERN DISTRICT OF WISCONSIN
                                                              DOCKET NO.                           MAGISTRATE JUDGE CASE NO.

          United States of America                                                                            20-mj-68
                                                              NAME AND ADDRESS OF INDIVIDUAL TO DE ARRESTED:
                     v.
                                                                         Dane County Jail
          Kyle C. Olson,

                                Defendant.
Warrant Issued on the Basis of:

D   Indictment            D   Order of Court    D   Information       12<:J Complaint

TO: Any Authorized Law Enforcement Officer.
District of Arrest: Western District of Wisconsin                      Citv: Madison
YOU ARE HEREBY COMMANDED to arrest the above-named person and bring that person before the
United States District Court to answer to the charge(s) listed below.
                                               DESCRIPTION OF CHARGES

Felon in possession of firearm




IN VIOLATION OF 18 U.S.C. Sections 922(g)(l).
Bail: DETENTION REQUESTED BY THE UNITED STATES ATTORNEY'S OFFICE

Other Conditions-of Releruie:

Ordered     ~y~                 /4 _   Federal J~Magistrate Judge                   Date Order: {,
                                                                                                          -'-{ - 2..0
Clerk of Comt:                                 (By) Deputy Clerk                    Date Issued:


                                                           RETURN
This Warrant was received and executed with the arrest of the above-named person.

Date Received:                                                                      Date Executed:
Name and Title of Arresting Officer:                                                Signature of Arresting Officer:




                                                                  7
